DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Claims 1-15 and 31-46 are pending.  Claims 31-46 are being examined.  Claims 1-15 are withdrawn from further consideration.  Claims 16-30 are canceled.  Claim 31 is amended and claim 46 is newly added with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-45 are rejected under 35 U.S.C. 103 as being unpatentable over Siewert et al. (US 5131224) or in the alternative in view of Hindin et al. (US 4008037).
Considering claim 31, Siewert teaches a catalyst comprising active phase metals consisting of platinum and palladium (Siewert, abstract, Col. 5 lines 49-62, Col. 6 lines 43-47, Col. 7 lines 15-20).  Siewert teaches the platinum and palladium are present in the catalyst at a weight ratio of Pt:Pd that is between 0.75:1.0 and 5.0:1.0 by teaching 2 to 3 parts of Pt per part of Pd (Siewert, Col. 8 lines 47-55).
Siewert teaches the catalyst comprises an alumina support (Siewert, Col. 6 lines 47-51).  Siewert teaches a ceria doped alumina as the support in his main embodiment (Siewert, Col. 6 lines 13-20) and does not explicitly teach the alumina support is doped with lanthanum.
However, Siewert teaches that the alumina can be stabilized in its high surface area form by the presence of suitable additives such as ceria, lanthana and others (Siewert, Col. 2 lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alumina support doped with lanthanum instead of ceria.  One of ordinary skill in the art, before the effective filing 
Applicant in paragraphs [0034] and [0039] of instant specification discloses that a higher Pt to Pd ratio achieves increased long-term hydrothermal stability and sulfur resistance; the sulfur resistance and hydrothermal stability of the catalyst is significantly increased by using the combination of Pt and Pd on the lanthanum doped alumina and more specifically at a ratio of Pt:Pd of 2:1. 
Thus it would be expected that the catalyst of Siewert which consists of 2 to 3 parts of Pt per part of Pd on lanthanum doped alumina would also have platinum and palladium present at an amount (i.e., higher Pt to Pd ratio, Pt:Pd of 2:1) effective for producing an exhaust stream from said vehicle having reduced levels of methane relative to a gas stream resulting from combustion in the presence of sulfur.  
In the alternative, Siewert teaches the actual noble metal loadings depend on the size of the engine and the durability required (Siewert, Col. 8 lines 55-58).  Hindin teaches the quantity of platinum group metal added to a stabilized alumina support depends on first activity and life and second economics; theoretically, the maximum amount of such metal is enough to cover the maximum amount of surface available without causing undue metal crystallite growth and loss of activity during use; a balance of maximum coverage coupled with proper dispersion thus must be achieved to formulate a practical catalyst; economics dictates the use the least amount of platinum group metal while accomplishing the main objective of promoting the reaction; an ancillary consideration in relation to the amount of platinum group metal is the allowable 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amounts of platinum and palladium present in the catalyst including in amounts effective for producing an exhaust stream from said vehicle having reduced levels of methane relative to a gas stream resulting from combustion in the presence of sulfur.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired activity and durability based on cost and allowable size of catalyst housing with a reasonable expectation of success.
It should be noted that the claims are directed to a catalyst and “a methane oxidation catalyst for use in a catalytic converter that is mountable on a natural gas engine” is a statement of purpose or use and does not impart any additional structural limitations to the catalyst.  Siewert teaches a catalyst having a support comprising alumina doped with lanthanum and consisting platinum and palladium as active phases wherein the platinum and palladium are present in the catalyst at a weight ratio of Pt:Pd that is between 0.75:1.0 and 5.0:1.0.  Thus, the catalyst of Siewert is capable of being used as a methane oxidation catalyst in a catalytic converter and is capable of being mounted on a natural gas engine. 
Nonetheless, Siewert teaches that catalyst is a methane oxidation catalyst for use in a catalytic converter that is mountable on a natural gas engine (Siewert, abstract, Col. 1 lines 5-10, Col. 3 lines 17-25).
Considering claims 32-34, Siewert does not explicitly teach the platinum is present in the catalyst at between 0.5 and 10%, the palladium is present at between 0.5 and 10wt%, and the platinum is present between 3 and 5 wt% and the palladium is present at between 1 and 3 wt%.
However, Siewert teaches the actual noble metal loadings depend on the size of the engine and the durability required (Siewert, Col. 8 lines 55-58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amounts of platinum and palladium present in the catalyst including to within the claimed amounts of 3 to 5 wt% and 1 to 3 wt% palladium.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired catalyst activity and durability with a reasonable expectation of success.
In the alternative, Hindin teaches the quantity of platinum group metal added to a stabilized alumina support depends on first activity and life and second economics; theoretically, the maximum amount of such metal is enough to cover the maximum amount of surface available without causing undue metal crystallite growth and loss of activity during use; a balance of maximum coverage coupled with proper dispersion thus must be achieved to formulate a practical catalyst; economics dictates the use the least amount of platinum group metal while accomplishing the main objective of promoting the reaction; an ancillary consideration in relation to the amount of platinum 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amounts of platinum and palladium present in the catalyst including to within the claimed amounts of 3 to 5 wt% and 1 to 3 wt% palladium.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired catalyst activity and durability based on cost and allowable size of catalyst housing with a reasonable expectation of success.
Considering claim 35, it should be noted that the claims are directed to a catalyst.  Siewert teaches the claimed catalyst.  Thus, it would be expected that the catalyst of Siewert would also have a T50 of below 460°C after aging in a simulated natural gas engine exhaust for 500 h at 500°C in the presence of 10 vol% water and 10 ppm sulfur dioxide.
Considering claim 36, Siewert does not explicitly teach the palladium is present in the catalyst at greater than 2 wt%.
However, Siewert teaches the actual noble metal loadings depend on the size of the engine and the durability required (Siewert, Col. 8 lines 55-58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amount of palladium present 
In the alternative, Hindin teaches the quantity of platinum group metal added to a stabilized alumina support depends on first activity and life and second economics; theoretically, the maximum amount of such metal is enough to cover the maximum amount of surface available without causing undue metal crystallite growth and loss of activity during use; a balance of maximum coverage coupled with proper dispersion thus must be achieved to formulate a practical catalyst; economics dictates the use the least amount of platinum group metal while accomplishing the main objective of promoting the reaction; an ancillary consideration in relation to the amount of platinum group metal is the allowable size of the catalyst housing; for example, for automobile exhaust treatment, the preferred amount may be about 0.2 to 10 percent to economically maintain good activity with prolonged use (Hindin, paragraph bridging columns 4 and 5).  It should be noted that the claimed amount of palladium lies within the range taught by Hindin.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amount of palladium present in the catalyst including to within the claimed range of greater than 2 wt%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired catalyst activity and durability 
Considering claim 37, it should be noted that the claims are directed to a catalyst.  Siewert teaches the claimed catalyst and the method by which the catalyst is prepared does not impart any additional structural limitations to the catalyst.
Considering claim 38, Siewert teaches the alumina is gamma alumina (Siewert, Col. 6 lines 13-15).
Considering claim 39, Siewert teaches the support has a surface are of 100 m2/g (Siewert, Col. 1 lines 33-36), he does not explicitly teach that the support has a specific surface are of at least 120 m2/g.  However, a prima facie case of obviousness exists because the claimed at least 120 m2/g is close to the 100 m2/g taught by Siewert (see MPEP §2144.05(I)).
Considering claim 40, it should be noted that the claims are directed to a catalyst.  Siewert teaches the claimed catalyst and the exhaust gas stream having a temperature of between 350°C and 600°C does not impart any additional structural limitations to the catalyst.
Considering claim 41, it should be noted that the claims are directed to a catalyst.  Siewert teaches the claimed catalyst and the gas stream resulting from methane combustion comprises between 10 and 20,000 ppm of methane does not impart any additional structural limitations to the catalyst.
Nonetheless, Siewert teaches the exhaust gas comprises 2000 ppm methane (Siewert, Col. 6 lines 40-42).
Considering claim 42, it should be noted that the claims are directed to a catalyst.  Siewert teaches the claimed catalyst and the gas stream resulting from methane combustion comprises oxygen does not impart any additional structural limitations to the catalyst.
Considering claim 43, it should be noted that the claims are directed to a catalyst.  Siewert teaches the claimed catalyst and the gas stream resulting from methane combustion comprises water does not impart any additional structural limitations to the catalyst.
Considering claim 44, Siewert does not explicitly teach a catalyst having platinum and palladium in an amount effective for reducing the methane content in the gas stream resulting from methane combustion by at least 75% at 500°C after 500 hours on stream.
However, Siewert teaches the actual noble metal loadings depend on the size of the engine and the durability required (Siewert, Col. 8 lines 55-58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amounts of platinum and palladium present in the catalyst including in amounts effective for reducing the methane content in the gas stream resulting from methane combustion by at least 75% at 500°C after 500 hours on stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired catalyst activity and durability with a reasonable expectation of success.
In the alternative, Hindin teaches the quantity of platinum group metal added to a stabilized alumina support depends on first activity and life and second economics; theoretically, the maximum amount of such metal is enough to cover the maximum amount of surface available without causing undue metal crystallite growth and loss of activity during use; a balance of maximum coverage coupled with proper dispersion thus must be achieved to formulate a practical catalyst; economics dictates the use the least amount of platinum group metal while accomplishing the main objective of promoting the reaction; an ancillary consideration in relation to the amount of platinum group metal is the allowable size of the catalyst housing; for example, for automobile exhaust treatment, the preferred amount may be about 0.2 to 10 percent to economically maintain good activity with prolonged use (Hindin, paragraph bridging columns 4 and 5).  It should be noted that the required amounts of 0.5-10% platinum/palladium according to claims 32-33 falls within the range taught by Hindin.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to vary the amounts of platinum and palladium present in the catalyst including in amounts effective for reducing the methane content in the gas stream resulting from methane combustion by at least 75% at 500°C after 500 hours on stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired activity and durability based on cost and allowable size of catalyst housing with a reasonable expectation of success.
Considering claim 45, Siewert teaches the weight ratio of platinum-to-palladium is greater than 1:1 by teaching 2 to 3 parts of Pt per part of Pd (Siewert, Col. 8 lines 47-55).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Siewert et al. (US 5131224) in view of Polli et al. (US 9731286 B2) or in the alternative further in view of Hindin et al. (US 4008037).
Considering claim 39, all of the limitations are met by the prior art referenced in meeting claim 31 limitations except for the specific surface are of the support is at least 120 m2/g.
Siewert teaches the desire to use high surface area alumina support and teaches a support with a surface area of 100 m2/g (Siewert, Col. 1 lines 33-38) in addition to teaching using a dopant such as lanthana or ceria (Siewert, Col. 2 lines 9-11), he does not explicitly teach that the support has a specific surface area of at least 120 m2/g.
However, Polli teaches a high surface area alumina support doped with lanthanum having a specific surface area of about 100 to about 500 m2/g (Polli, abstract, Col. 11 lines 39-50); such high surface area particulate provides ample surface area for deposition of noble metal catalyst and having it readily contacted with the emission stream to provide effective catalytic conversion of the noxious products to more benign emission products (Polli, Col. 12 lines 49-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alumina support with a specific surface area of at least 120 m2/g.  One of ordinary skill in the art, before the .

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Siewert et al. (US 5131224) or in the alternative in view of Hindin et al. (US 4008037), as evidenced by Smith et al. (Smith et al., “La-Dopant Location in La-Doped ɣ-Al2O3 Nanoparticles Synthesized Using a Novel One-Pot Process”, The Journal of Physical Chemistry, October 2015, 119, 25053-25062).
Considering claim 46, Siewert teaches stabilizing gamma alumina support with ceria and/or lanthana (Siewert, Col. 2 lines 9-11, Col. 6 lines 13-20).  As evidenced by Smith on page 25054 in the first column, for alumina doped/stabilized with lanthanum, the dopant is present at least on the surface of the alumina.  Thus, it would be expected that the lanthanum in Siewert’s La-Doped ɣ-Al2O3 would also be present at least on the surface of the alumina.

Response to Arguments
Applicant’s arguments filed regarding the Bergeal reference have been fully considered but are moot.  New grounds of rejection are made in light of the amendments and the Bergeal reference is not used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734